DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
 Species A: (Fig. 7; Claims 1-6, 8-14, 16, 17, 19, 20)
Species B: (Fig. 13; Claims 1-3, 5, 6, 8-14, 16, 17, 19 and 20)
Species C: (Fig. 15; Claims 10, 11, 13, 15-17, 19 and 20)
Species D: (Fig. 17; Claims 1, 2, 5, 7-9, 16 and 18-20)
 The species are independent or distinct because:
Between Species A and B: 
i) Species A requires that a line extending in the first direction from the third support connector extends between the first support connector and the second support connector, and where a line extending in the first direction from the fourth support connector extends between the fifth support connector and the sixth support connector whereas Species B requires only five support connectors where, in a first direction the third support connector and the first support connector completely overlap with each other and the fourth support connector and the fifth support connector complete overlap with each other 
Between Species A and C:
i) Species A requires that the distance between the first and second support connectors is less than a distance between the third and fourth connectors whereas Species C requires that the distance between the first and second connectors is equal to the distance between the third and fourth support connectors
ii) Species A requires that the first supporters comprise a sixth support connectors where, in a first direction, the third support connector is between the first and second support connector 
Between Species A and D:
i) Species A requires that all of the support connectors have the same respective areas whereas the Species D requires that the first and second support connectors have greater areas, respectively, than the third and fourth support connectors.  
ii) Species A requires the number of first supporters is greater than the number of second supporters whereas Species D requires the number of second supporters is equal to the number of first supporters  
Between Species B and C
i) Species B requires that the distance between the first and second support connectors is less than a distance between the third and fourth connectors whereas Species C requires that the distance between the first and second connectors is equal to the distance between the third and fourth support connectors  
ii) Species B requires that, in a first direction, the first support connector overlaps completely with the third support connector and the fifth support connector overlaps completely with the fourth support connector whereas Species C requires that the third support connector and the fourth support connector do not overlap with the first and fifth support connectors, respectively 
Between Species B and D
i) Species B requires that the respective areas of the first, second, third and fourth support connectors are all equal whereas Species C requires the respective areas of the first and second support connectors to be greater than the respective areas of the third and fourth support connectors  
ii) Species B requires that the number of first supports is greater than the number of second supports whereas Species C requires that the number of first supports is equal to the number of second supports 
Between Species C and D
i) Species C requires where a distance between the first and second support connectors is equal to a distance between the third and fourth support connectors whereas Species D requires where a distance between the first and second support connectors is less than a distance between the third and fourth support connectors  
ii) Species C requires where the areas of the respective first, second, third and fourth support connectors are equal whereas Species D requires the areas of the respective first and second support connectors to be greater than the areas of the respective third and fourth support connectors 
iii) Species C requires that the number of first supports is greater than the number of second supports whereas Species D requires that the number of first supports is equal to the number of second supports
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 16, 19 and 20 are generic to Species A, B, C and D.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are mutually exclusive of each other and therefore would require the Examiner to search for multiple inventions which may require searching in different cpc sections, word searches (utilizing different search strategies) and/or features which may be applicable to one invention but not the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC K ASHBAHIAN/Examiner, Art Unit 2891